 ORDONT ORTHODONTIC LABORATORIES, INC.49Ordont Orthodontic Laboratories,Inc.andOffice Employees In-ternational Union,LocalNo. 13, AFL-CIO.Case No. 1If-CA-3477.December 16, 1965DECISION AND ORDEROn July 22, 1965, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices alleged in the complaint andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's deci-sion.The Trial Examiner further found that the Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended that the complaint be dismissed with respectto these allegations.The General Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief.The Respondent filedexceptions to that portion of the Trial Examiner's Decision in whichhe found that Respondent had violated the Act, and filed a brief insupport of its exceptions and certain portions of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'In finding that the Respondent had not refused to bargain,the Trial Examiner con-cluded that certain alleged unilateral changes in working conditions,i.e.,placing ofrestrictions on employees'movements,enforcement of a no-talking rule,and withdrawalof training responsibilities from employee-designers,were matters within the realm ofmanagement and were "outside the area of mandatory bargaining."While we agree withthe Trial Examiner's conclusion that Respondent's conduct as to such matters did notconstitute a refusal to bargain,we find it unnecessary to adopt thisrationale,as therecord establishes that these matters did not in fact constitute changes but were merely acontinuance of the Employer's past operational policies.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, heard before Trial Examiner Owsley Vose in St. Louis, Missouri, onFebruary 15 to 25, 1965, pursuant to charges filed the preceding October 9 and Novem-156 NLRB No. 11. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 4, 1964, and a complaint issued on November 20, 1964, presents questions as towhether the Respondent has engaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the National Labor Relations Act, as amended.'Upon the entire record, including my observation of the witnesses, and after dueconsideration of the thorough briefs filed by the General Counsel and the Respondent,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation, is engaged at St. Louis, Missouri, in themanufacture, repair, and sale of orthodontic appliances.Each year the Respondentships more than $50,000 worth of orthodontic appliances directly to customers locatedoutside the State of Missouri.Upon these facts I find, as the Respondent admits, thatit is engaged in commerce within the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDOffice Employees International Union, Local No. 13, AFL-CIO, hereinafter calledtheUnion, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background1.Nature of the Respondent's businessand the workof the employees here involvedAs indicated above, the Respondentis engagedin the manufacture, repair, andselling of orthodonticappliancesfor the straightening of teeth.The Respondent'sbusiness is conducted entirely by mail and its customers are dentists exclusively.The Respondent serves the entire country except that it does not solicit business inthe St. Louis area because it is unwilling to give the prompt service which localdentists demand.The Respondent was founded by Leonard Ruzicka in 1949. It has been operatedvery much as a family business with Leonard's brother, Lawrence, in charge of theoffice and design departments, his brother, Raymond, in charge of the mailroom andproduction departments, and their mother as a part-time mailroom employee work-ing at home.Although he is the president and treasurer of the Respondent, LeonardRuzicka leaves the day-to-day operations of Ordont in the hands of his brothers andspends only 5 to 10 hours a week at the plant.He is interested in, and an officer of,at least four other companies-Orfiex, Incorporated, Prodent Dental Laboratories,R. A. Bussey Machine Company, and Dolen Advertising Company. Leonard Ruzickamaintainshis office in nearby Clayton, Missouri.Alvin Boes, a certified publicaccountant, is secretary of the Respondent.Boes is responsible for handling allfinancial, accounting, and tax matters for all of the concerns in which LeonardRuzicka is interested, and his personal finances, as well.The Respondent's office employees perform services for Leonard Ruzicka's otherbusinesses, and a considerable amount of expensive automatic equipment is locatedin the Respondent's office for use by these employees in the course of their work forthe five companies in the Ruzicka complex. There are six or seven autotypists-IBMexecutive typewriterunits costing$11,400 to $13,300, one Graphotoype costing $900,one Addressographcosting $1,600 to $2,500, and two IBM standard electric type-writers in the Respondent's office.None of Leonard Ruzicka's othercompanies havecomparableautomaticequipment.The Respondent's office employees handle,on an irregularbasis, the work involvedin sending out large advertisingmailings, notonly for the Respondent but also forLeonard Ruzicka's other businesses.1 Subsequent to the hearing counsel for the General Counsel filed with the Trial Ex-aminer (1) a motion to withdraw subparagraph A of part V of the complaint, and (2)amotion to correct transcript.The Respondent In Its brief supports motion(1) above,and has filed no opposition to motion(2).It appearing proper, both motions of theGeneral Counsel are hereby granted. ORDONT ORTHODONTIC LABORATORIES, INC.51The instant case involves primarily the employees in the Respondent's office anddesign departments-the departments under the supervision of Lawrence Ruzicka.2.The organization of the Respondent's office and design department employeesThe employees of the Respondent's office and design departments became inter-ested in organizing in August 1964.By August 27 the Union achieved substantialrepresentation among these employees.A request for recognition and a meeting todiscuss the matter was made to the Respondent by the Union by letter dated August 27,which was received by the Respondent the next morning. The same day, August 27,theUnion filed a petition for certification with the St. Louis office of the Board.Thereafter, the Respondent entered into an agreement with the Union for a consentelection.Pursuant to this agreement an election was held on September 25.TheUnion won the election and was certified by the Regional Director as the exclusivebargaining representative of the Respondent's office and design employees on Octo-ber 5, 1964.3.The issues involvedThe complaint as amended contains numerous allegations of violations of Section8(a)(1), (3), and (5) of the Act.With respect to the alleged violations of Section8(a)(3) of the Act, the complaint alleges that designers Raymond Eyler and JamesWittich were discharged on August 28 and September 29, 1964, respectively, and thatpart-time office employees Maureen Fitzsimmons and Judy Semmler were also dis-charged on September 29, 1964.The complaint further alleges in this respect thatdesigners Robert Bennett and Milburn Long were temporarily laid off on scattereddays in September and October 1964 and that office employees Diane Bender, DianeSenseney, and Janet McCrain were temporarily laid off on scattered days in Octoberand November 1964.A total of 8 days in all is involved in the cases of the latterthree office employees.The complaint as amended alleges that the Respondent violated Section8(a) (1)and further violated Section 8(a)(3) of the Act, by reason of Lawrence Ruzicka'sinstitution of new and more onerous conditions of work for the designers after hereceived the Union's request for recognition on August 28, 1964.The more onerousworking conditions which the General Counsel contends violated Section 8 (a) (1) and(3) of the Act fall into the following categories: (1) Elimination of all overtimework; (2) placing of restrictions against designers leaving their desks and timing themon trips to the restroom; (3) strict enforcement of the Respondent's no-talking, no-communication rule; and (4) withdrawing of training work from the designers, themaking of disparaging comments about their work, and refusing to assist them withdifficult problems.2The complaint as amended further alleges that the Respondent has violated Sec-tion 8(a) (5) by unilaterally and without notice to the Union effecting the dischargesand layoffs above mentioned and instituting the more onerous working conditionslisted above without affording the Union an opportunity to discuss its decisions totake such actions.Unlike the typical unfair labor practice case, the complaint as amended hereincontains no allegations and the record contains no proof that any representative ofthe Respondent made any threats against employees, uttered any statements indicat-ing opposition to the Union, or engaged in any hostile questioning of employees aboutunion matters.With respect to the discharges and layoffs, the General Counsel's theory is that theRespondent deliberately diverted available work for both office and design employeesso as to have an excuse for getting rid of some of the organized employees therebyposing an object lesson regarding the consequences of unionization to the Respondent'sunorganized production and mailing employees.The General Counsel further con-tends that the more onerous working conditions put into effect by Lawrence Ruzickafor the designers after he received the Union's request for recognition on August 28supplies the evidence of antiunion motivation which is essential to establish the illegal-ity of the discharges or layoffs here involved.2 The General Counsel wisely no longer presses allegations of the complaint concern-ing various other alleged restrictive measures,including an allegation that LawrenceRuzicka in effect sought to freeze out the prounion designers by turning the air-condition-ing down.217-919-66-vol. 156-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The imposition of more oneorous working conditions on the design depart-ment employees in alleged violation of Section8(a)(1) and (3) of the Act1.Introductory discussionIn the design department during a period of normal operations a group of aboutfour young men are engaged in making the designs or diagrams from which the appli-ances are constructed in the production department, which is upstairs in the plant.The designers usually work from the dentist's prescription and a full or partial plastercast of the patient's teeth, which is called a model.The principal problem in pre-paring a design is interpreting the dentist's instructions.The designer also has tomark up a code sheet in accordance with the design which he has made which is usedto inform the office girls of the type of letter to be sent out to the dentist.The codesheet may be also used to indicate to designer-trainees the type of appliance to bedesigned by them.These designs may be either for the actual immediate constructionof an appliance or for the purpose of submitting an estimate to the dentist.Theturnover in the design department is usually very high and the Respondent normallyhas about two trainees assisting the more experienced designers in getting out thework.Lawrence Ruzicka customarily exercises very close and strict supervision over thedesigners.In 1960 Lawrence had the designers moved from the mailroom, whichwas a more efficient location from a workflow point of view, to his office, where hecould closely oversee their work.He insists on continuous attention to the job athand and tolerates not a single wasted moment. That is, and has been, his consistentpractice.The designers all sit inside a large U-shaped table or desk facing either away fromLawrence or to the right or the left.Lawrence's desk is directly behind the U-shapedtable and only a few feet away. Lawrence can keep his eyes on the designers withoutmoving his head, but the designers have to turn their heads to see Lawrence.The designers, unlike the office girls under Lawrence's general supervision, are notpermitted to smoke.They cannot drink soda at their desks.The designers are notgiven the 10-minute breaks morning and afternoon which the production employeeshave.The designers are and for some time have been forbidden to talk to one anotherexcept as may be absolutely necessary in connection with their work.2.The elimination of overtime for the designersThe record does not support the General Counsel's contention that the Respondentdiscontinued giving the designers overtimeafterAugust 28.The timecards of thedesigners which were introduced into evidence by the Respondent show that the lastovertime worked by any of the designers was on Saturday morning, August 8, 1964.SecretaryBoes testified that on Friday, August 7, designer Kenneth Peeblesapproached him on behalf of the men with various grievances.After indicating thathe had tried unsuccessfully to get Lawrence to do something about these matters,Peebles mentioned his final complaint as follows: "Lawrence ... talks to Drew Rose(another designer) quite a bit while the rest of the boys have to work and that is whywe don't care about working overtime any more." Boes further credibly testifiedthat he reported his conversation with Peebles to Lawrence Saturday afternoon,August 8.Peebles denied telling Boes that the men did not care to work overtime.Peebles admitted, however, that he told Boes that he did not think that it was fair forthe rest of the designers and trainees to have to be working while Lawrence was carry-ing on lengthy conversations about personal matters with Rose.Both Boes andPeebles in other respects impressed me as attempting to tell the truth.However, inthis instance I believe that Boes interpreted some comment of Peebles as indicatinga dislike of having to work overtime when the designers' services were not being fullyutilized during the normal working hours and that he reported this to Lawrence.Such a conclusion is consistent with Lawrence's testimony discussed below and withthe sequence of events in connection with the discontinuance of overtime for thedesigners.Accordingly, I find that Boes reported to Lawrence on August 8 that thedesigners did not wish to continue working overtime.Lawrence testified that the reason he discontinued the overtime for the designerswas the complaint of Peebles and also the fact that he had decided to hire additionaldesigner trainees.This decision was prompted, so Lawrence testified, by his conclu-sion, as a result of hearing Boes' account of Peebles' complaints, that Peebles was dis-satisfied and probably would quit shortly.Lawrence hired Raymond Eyler as adesigner trainee on August 12 and James Wittich on August 17.All of these actionstook place before Lawrence received any knowledge that organizing activities were ORDONT ORTHODONTIC LABORATORIES, INC.53in progress.Lawrence testified that it was not until he received the Union's letterrequesting recognition that he became apprised of the union activities.There is nocontention made in this case to the contrary.Upon the foregoing facts I conclude that the allegations of the complaint, asamended, dealing with the Respondent's alleged withholding of overtime work fromthe designers in violation of Section 8(a)(1) and (3) of the Act should be, and theyare hereby, dismissed.3.The restrictions against the designers leaving their desksDuring September, Lawrence directed Kenneth Peebles and Drew Rose, theRespondent's two experienced designers, to discontinue going to the mailroom toobtain trays of models and prescriptions from which they work, and told them toask the trainees to bring them work when they needed it. Before the advent of theUnion the designers themselves, except when they were specially rushed, had nor-mally obtained their work from the mailroom. In the first half of September, beforeLawrence placed this restriction in effect for Peebles, Lawrence would follow Peeblesto the mailroom and check on his selection of work and occasionally overrule Peebles'choice.While the complaint alleges that designers were forbidden to leave their desks forany reason execpt one 5-minute absence each morning and afternoon to go to therestroom, the record fails to sustain this allegation.The most that the record showsin this regard is that Lawrence reprimanded Rose on one occasion for spending 20minutes in the restroom.Lawrence testified that after observing Rose being absentfor a considerable time to go to the restroom he commenced timing Rose when heleft his desk and that he finally reprimanded Rose only after ascertaining that Rosewas spending an excessive length of time away from his work. Rose admitted that onthe occasion on which he was spoken to by Lawrence the criticism was justified.Peebles testified that no restrictions had been placed upon his leaving his desk to goto the restroom.Lawrence admitted that he curtailed the trips of the designers to the mailroom astestified to by them, but explained this restriction as follows: On four of five occa-sions after August 28 he observed the designers joking and carrying on with the girlsin the mailroom.According to the designers, they engaged in only normal pleas-antries in passing the mailroom girls, and that they had been doing this for sometime.While I am convinced that Lawrence exaggerated the extent of the designers "car-rying on" in the mailroom, it appears to me the restrictions placed upon the designers'trips to the mailroom fall within the "normal area of detailed operating decisionsrelating to the manner in which work is to be performed," the making of which is theprerogative of management.LittleRock Downtowner, Inc.,148 NLRB 717. Therecord shows that Lawrence has consistently been a strict supervisor.As appearsmore fully below in connection with the discussion of the layoffs of the designer-trainees, the Respondent had an excess number of trainees during September, and itwas reasonable to utilize their time as messengers rather than the more valuable timeof the experienced designers.The Respondent during this period agreed to the hold-ing of a consent election, which is more consistent with a lack of opposition to theUnion than the contrary.There is no evidence that Lawrence or any other repre-sentative of the Respondent ever made any statement to anyone indicating any hos-tility to the Union.Under all the circumstances, I conclude that the record fails toestablish that restrictions were placed by Lawrence on the movements on the design-ers because of their union sympathies in violation of Section 8(a) (1) and (3) of theAct.4.The no-talking ruleThe complaint alleges that after August 27, 1964, Lawrence orally forbade design-ers to have any conversation with one another except as required in the course ofinstruction or training.As indicated above, the Respondent's no-talking rule for thedesigners has been in effect for some time.This is shown by the testimony of thedesigners themselves that the passing of notes has been resorted to by the designersfor some time in an effort to communicate with one another.The General Counsel cites the fact that prior to the advent of the Union Lawrencehimself engaged in considerable talk with designer Rose during working hours aboutpersonal matters and argues that Lawrence's strict enforcement of the no-talking ruleafter the receipt of the union letter requesting recognition establishes a violation ofthe Act. I cannot agree. I do not regard the boss' conversations with an employeeabout personal matters as a violation of a rule which prohibits employees from talking 54DECISIONSOF .NATIONALLABOR RELATIONS BOARDwith one another.For. this reason, in my opinion, there is no basis for my drawingthe adverse inference which the General Counsel seeks to have me draw from theasserted contrasting treatment of employees before and after the advent of the Union.Lawrence was a difficult boss before the coming of the Union and he continued to beone afterwards.The Section 8 (a) (1) and (3) allegations of the complaint based uponthe Respondent's alleged more strict enforcement of its no-talking rule are herebydismissed.5.The withdrawal of training work from the designers, the making of disparagingcomments about the designers' work, and the refusal to assist the designers withdifficult problemsWith respect to the withdrawal of training work from the designers, the GeneralCounsel.relies on testimony establishing that trainee Long was transferred for train-ing purposes from Rose to Peebles in the early part of September, and that in the lat-ter part of September, upon Wittich's layoff, Bennett was transferred from Rose toPeebles for instruction purposes.During this same period Lawrence stopped Rosefrom marking up the code sheets.Also during this period Peebles was relieved oftheresponsibilityof trainingLong and Lawrence, himself, undertook thisresponsibility.Lawrence explained his relieving of Rose of his training responsibilities and hismarking up of code sheets on the grounds that he had concluded that Rose was wast-ing time in various ways, including making an excessive number of alternate designsand filling in the wrong part of the design sheet first, and because Rose was not fol-lowing the instructions to prepare the design first and then the code sheet. By relievingRose of his training responsibilities, he could ascertain precisely how much work Rosewas doing.As to Peebles, Lawrence testified that he relieved him of some of histraining responsibilities because he had observed Peebles wasting time in the way hewas drawing his designs and also because he was making incorrect changes on Ben-nett's designs.In addition, according to Lawrence, he saw Peebles making correc-tions on Bennett'swork in such a way as to completely destroyBennett'swork whenall that was required was for Peebles to change a few lines. Peebles denied failingto follow any instructions which he understood to be in effect and testified, withrespect to the manner in which he corrected the trainees' work, that he believed thathe was doingit inaccordance with Lawrence's instructions.Regarding the charge that Lawrence subjected the designers to constant criticismafter the receipt of the union letter, Peebles testified that Lawrence frequently toldhim "to quit acting like a kid" and that Lawrence had told him that he was not doinghis work properly,..that he was not as smart as he thought he was, and that Bennettand Long was smarter than he was and were doing a better job. Rose also testifiedthat Lawrence had asked him why he was giggling like a girl and whether he wasplaying games with his. work.In connection with his discussion of Lawrence's criticism of his work, Peeblesbrought out that Lawrence, in contrast with his past practice, would not help him withdifficult problems., Rose gave similar testimony..Lawrence admitted criticizing Peebles and Rose and explained that when he saidthat Peebles should stop acting like a kid, he was 'referring to Peebles' wearing atwork.of sweaters, heavy, knee-high baseball stocking, and storm galoshes on varioushot September days.Rose occasionally blew on his hands in such a way as to suggestthat it was too cold in the office for him to be able to do his work properly. Theseactions on the part of Peebles and Rose were apparently intended to constitute anunspoken protest against what they regarded as the excessive cooling of the office.Lawrence further explained that his question of Rose as to why he was giggling wasmade in response to Rose's hyperbolic observation on one occasion when Lawrenceturned on both a newly installed air-conditioning system and the old reconditionedsystem at the same time, that working there was going to be like working in "a meatpacking plant."Regarding the withholding of advice from the designers concerning difficult prob-lems, Lawrence admitted that "after this foolishness started up" 3 he was less accessibleto the designers.However, Lawrence explained that he felt that Rose was imposingupon him by asking questions to which Rose already knew the answers and that for7While the General Counsel intimates in his brief that this is a reference to the em-ployees' activities in support of the Union, I find the record insufficient to warrant suchan inference.It is just as reasonable to infer that Lawrence had reference to Peebles'and Rose'sexaggerated demonstrations protesting what they regarded as the excessivecooling ofthe office. ORDONT ORTHODONTIC LABORATORIES,INC.55.the most part he (Lawrence) was simply too busy with his own work to interrupt it_to study a problem of one of the designers.Consequently, Lawrence testified, hewould usually tell the designer to leave the problem on his desk and that he wouldtend to the matter later.Considering the evidence upon which the General Counsel relies in connection withthis aspect of the case in the light of Lawrence's various explanations, I find that thisevidence is not sufficient to warrant drawing the inference that Lawrence's action in-this regard and his critical comments about the designers' -work were taken in retalia-tion against them because of their adherence to the Union.This evidence, in mayopinion, shows no more than the reaction of-a strict supervisor to the situations withwhich he was confronted in the course of his relations with the employees under hissupervision.Nor is this conclusion altered when Lawrence's conduct complained of in thissection is considered in conjunction with Lawrence's other conduct about which theGeneral Counsel complains or in the light of the wage increase precipitately grantedby Leonard to the production and mailroom employees on September 22, 1964, dis-cussed below.There is no affirmative evidence in this case indicating that the restric-tions placed by Lawrence upon the movements of the designers, his strict enforce-ment of the no-talking rule, and his withdrawal of training responsibilities from thedesigners were put into effect because he disapproved of the designers' support of theUnion.The actions complained of are not of a type which in and of themselvesbespeak union hostility.The normal effect of such conduct, in my opinion, is notto inhibit employees in the exercise of their rights under the Act.Under all thecircumstances I conclude that the. General Counsel has failed to establish that Law-rence's conduct hereinabove discussed violates either Section 8 (a) (1) or (3) of theAct.These allegations of the complaint as amended are hereby dismissed.C. The grant of wage increases in alleged violation of Section 8(a) (l) of the ActThe complaint as amended alleges that on or about September 25, 1964, theRespondent, in violation of Section 8 (a) (1) of the Act, granted certain of its employ-ees wage increases "in order to influence the votes to be cast by the employees in theBoard-conducted representation election on said date."The election above referredto,which was held on September 25, 11964, involved the Respondent's design andoffice employees.The Union at that time was attempting to organize the Respond-ent's production and mailroom employees, and on November 16, 1964, filed withthe Board's St. Louis office a 'petition for certification as exclusive. bargaining rep-resentative of the Respondent's production and maintenance employees, includingmailroom employees.4The record shows that on September 22, 1964, Leonard Ruzicka directed SecretaryBoes to put a 5-cent-per-hour increase into effect for all of the female employees inthe mailroom and production departments and for the two highest paid male produc-tion employees, Lloyd Borah and Elmer Emerson. Leonard instructed Boes that theincrease was to be effective at the beginning of the weekly payroll period endingSeptember 24, 1964, and that the affected employees should be immediately informedof the increase.The employees first received the benefit of the wage increase whenthey received their paychecks on September 25, the day of the election among thedesign and office employees.A few of the designers and office employees, the employees in the unit which isinvolved in this case, received wage increases in the period between August 28, 1964,the date of the Respondent's receipt of the Union's letter requesting recognition, andSeptember 25, 1964, the date of the election:However, I find that these increasesfollowed a definite pattern.The newer. employees were given wage increases every3months, and designers Peebles, and Rose, who, had been. with the Respondent forseveral years, received wage increases every 6 months.Office employees receiving$66 per week were given no increases. - In view of these facts I attribute no signifi-cance to the circumstances that some of the office and design employees receivedwage increases in the period preceding, the election. SeeN.L.R.B. v. Southern Coach& Body Co.,336 F. 2d 214, 217 (C.A. 5). The General Counsel's argument to thecontrary is hereby rejected.With respect to the Respondent's production and mailroom employees the pictureis somewhat different.Leonard's testimony regarding the increases given Borah and4On March 29, 1965, after the Union won this election also, the Union was certified bythe Regional Director as the statutory bargaining representative of the employees inthe above-described unit. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson indicates that the Respondent gives wage increases to production employeesevery 3 months for the first 2 years, and thereafter reviews the wage rates every6 months.The record clearly establishes that this plan was not followed with respect to theproduction and mailroom employees.Payroll records covering the second half of1963 and all of 1964 show that with only one exception,none of the female employeesin both the production department and mailroom had received any wage increase inthe 18 months period referred to above, other than the one granted on September 22,1964,on the eve of the election.The one exception was Atrell Beatrice Turner, whowas hired during the payroll week ending February 6, 1964, and who was given a5-cent raise during the payroll week ending May 7, 1964,3months later.Borah and Emerson, the male production employees who were given increases atthis time, had both been given wage increases about 4 months earlier.As employeesof more than 2 years' service,Borah and Emerson were not entitled to wage increaseson September 22, under Leonard's purported plan, as less than 6 months had passedsince their last wage increase.Regarding the male production employees who werenot given increases.on September 22, the record indicates that they were given-increases at other times at 3- or 6-month intervals.The following explanation was given by the Respondent for the grant of the wageincreases to the production and mailroom'employees on September 22. In May1964 Leonard had discussed with Secretary Boes granting increases to Borah andEmerson, two of the male production employees, and to the female employees in theproduction department and the mailroom.The upshot of this discussion was to giveBorah and Emerson 5-cent-an-hour increases,and to defer decision with respect to-the girls.Borah and Emerson were given increases effective the beginning of the-payroll week ending May 14.On September 20, while on business in the Washing-ton, D.C.,area, Leonard made a telephone call to Secretary Boes during which Boes-informed him that Helen West, a production employee with 7 years' experience, hadquit.Leonard said at that time, according to Boes' testimony,"We have to do some-thing.We never did go ahead with the wage increase for the girls upstairs[and] inthe mailroom....Let me discuss it with Ray and I will let you know whether to put-it into effect."While Boes was talking to Leonard in a second long-distance telephoneconversation on the morning of September 22, Clifford Burnham, a productionemployee, came in and turned in his uniform.Boesmentioned to Ruzicka that Bur-ham apparently was quitting. 'Leonard, so Boes testified,immediately said, "Put thewage increases in effect as is our usual practice."Leonard testified that news abouttwo experienced.employees quitting in such a short period of time "kind of flipped[him] a little bit, more than a little bit" and that he wondered if he was analyzing his-wage scales properly.According to Leonard,he quickly decided that he wanted to'put the wage increase into effect immediately,and gave instructions that 5-centincreases were to be given to Lloyd Borah and Elmer Emerson,and to all the femaleemployees in the production department and the mailroom.I have serious reservations about the sincerity of the Respondent's explanationregarding the giving of these wage increases.In the first place, at the time whenLeonard discussed with Boes the possibility of giving the female production and-mailroom employees a raise in May, it had been about a year and perhaps longer,since all but one of them had had a raise.Yet the Respondent did nothing aboutputting the discussed increases into effect for 41/amonths longer.Then, just 3 daysbefore the election was scheduled to be held among the design and office employees,the Respondent suddenly put into effect a wage increase forallof the female employ-ees.This was the first time that the Respondent had ever put an increase into effecton such a group basis.Had the Respondent waited just a few days,until after theelection, all question of interfering with the outcome of the election and of deterring'the production and mailroom employees in their organizational activities would have'been avoided.Leonard testified that when he was informed in the short span of just 2 days that'bothHelen West and Clifford Burnham had.quit, he decided that his wage scales-were out of line and determined that something had to be done about it immediately.While Helen West was an experienced employee, Clifford Burnham, whose quittingassertedly precipitated the decision to put the wage increase into effect, was not,having been employed only a little over 6 months and being paid but $76 per week.To remedy this situation,'Leonard granted increases,not to the lower paid male pro-duction employees,like' Burnham,but to the two highest paid male productionemployees,Borah and Emerson, who each were already being paid $103 per week.While I can understand an employer's desire to retain his most experienced employ-ees, this was not such an emergency as required Leonard to act that very day, withoutany opportunity for a face-to-face discussion with his brother Raymond, who was in ORDONT ORTHODONTIC LABORATORIES, INC.57charge of the production department.It should be remembered that Leonard spendsonly a day or.so a week at the plant and therefore was not as closely aware of theoperating details of the various departments as were the department heads,.Raymondand Lawrence.In view of the foregoing facts, including the fact that Leonard's plan of grantingincreases at 3 and 6 months intervals was not followed,I cannot accept Leonard'sexplanation for suddenly granting these wage increases to the production and mail-room employees.Under all the circumstances I believe that it is reasonable to con-clude that Leonard had an ulterior motive in acting so precipitately with respect tothese increases.The timing of the increases,just 3 days before the election amongthe design and office employees,suggests,and I find, that the reason for Leonard'shasty action was to demonstrate to both groups of employees,the design and officeemployees on the one hand, and the production and mailroom employees on the otherhand, his oppositionto the Unionand to show that a union was not necessary toadvance their interests in the plant.The normal effect of such unprecedented actiontaken at such a time, in my opinion, is to interfere with the employees'freedom ofchoice with regard to choosing union representation.Accordingly,I conclude thatthe Respondent by granting wage increases to its production department and mailroomemployees on September22, 1964, interferedwith,restrained,and coerced its employ-ees in violation of Section 8 (a) (1) of theAct.N.L.R.B. v. Exchange Parts Com-pany,375 U.S. 405, 408-410.D. The discharges and layoffs in alleged violation of Section8(a) (3)of the Act1.The discharge of Raymond Eyler on August 28, 1964Lawrence hired Eyler and put him to work as a designer at the plant on August 12,1964.Lawrence testified that Eyler at first wasted time walking around the table toobtain his work when he could more readily get it simply by reaching across the table.Eyler discontinued this practice after Lawrence called the matter to his attention.Lawrence further testified that after observing Eyler gazing at the ceiling severaltimes, finally on August 26 or 27, on another occasion on which he saw Eyler staringat the ceiling, he asked Eyler what he was doing. Eyler replied, according to Law-rence, that "he was just daydreaming ... that he did this quite often." Lawrence fur-ther testified that he made up his mind to let Eyler go, having concluded that Eylerdid not have proper work habits.Eyler, when questioned about this daydreamingincident, did not recall the incident, but admitted that "it is entirely possible that itcould have" happened. I credit Lawrence's testimony regarding the daydreamingincident.Lawrence further testified that before 8:30 a.m. on Friday, August 28, in accord-ance with his usual custom, he handed Secretary Boes the timecards for his employeesand at that time told Boes that he was going to need an additional check for that Fri-day's work for Eyler because he was going to dismiss him that day. The employees arepaid on Friday each week for their work through the preceding Thursday. SecretaryBoes testified that about 8 a.m. on Friday, August 28, Lawrence brought him thetimecards for the week ending August 27 and asked him to prepare a final paycheck forEyler.Boes suggested waiting to see if Eyler reported for work that day.WhenEyler reported for work at 8:30, Boes prepared the check for his final day's work.I credit the testimony of Lawrence and Boes regarding this transaction.At 4:45 p.m. on August 28, Lawrence summoned Eyler to the front part of theoffice and told Eyler, according to Eyler's credited testimony, "that things haven'tbeen going as well as I expected them to .... I'm going to have to let you go." Law-rence then handed Eyler his check for the preceding week and a separate check for hislast day's work.Eyler went outside and waited for Peebles and Rose.When theyarrived Eyler told them of the substance of his conversation with Lawrence.WhenPeebles inquired whether Eyler had been laid off or fired, Eyler decided to go backinto the plant and put the question to Lawrence.When Eyler did so, Lawrence toldhim, as Eyler credibly testified, that he had been hired on a trial basis and that "Youjust didn't work out as well as I expected you to."When Eyler asked, "Well then,am I fired," Lawrence merely shook his head and would not say anything.5As indicated above, Lawrence first acquired knowledge that his employees wereorganizing when he received the letter from the Union requesting recognition between9 and 10 that day. This was after Lawrence had communicated to Boes his decisionto discharge Eyler.Hence there is no basis for any inference that union hostility laybehind Lawrence's decision to terminate Eyler.The Section 8 (a) (3) allegations ofthe complaint, as amended, based on the discharge of Eyler, are hereby dismissed.5 The foregoing findings are based largely on the testimony of Eyler himself. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The layoffs of the designers in September and October 1964James Wittich was laid off for an indefinite period on September 29, 1964, and hadnot been recalled at the time of the hearing.Robert Bennett was laid off on the fol-lowing days: October 7 through 9, 13 through 16, and 20, 1964.Milburn Long waslaid off on the following days: September 30, October 2, 6 through 9, 13 through 16,and 20, 1964.Each designer was told by Lawrence when he was laid off that thereasonwas lack of work.As indicated above, it is the General Counsel's contention that the records as to thenumber of packages received in the mailroom and the number of hours worked bymailroom employees show that work was available for the designers and that, not-withstanding the availability of work, such work was diverted to others.This isestablished, so the General Counsel's contention goes, by the disproportionate reduc-tion in the hours worked by the designers after the receipt by the Respondent of theUnion's letter requesting recognition in comparison with the hours worked by themailroom and production employees. The General Counsel argues that in view of theallegedly restrictive measures imposed upon the designers after they chose the Unionto represent them and the absence of a plausible explanation from the Respondentfor the disproportionate reduction in the designers hours, which he asserts was notforthcoming, it is reasonable to infer that the layoffs were motivated by hostility tothe Union.I consider first the question whether there is a sufficient correlation between thevolume of packages received in the mailroom and the hours worked by the mailroomemployees to warrant relying on the Respondent's records as to the numbers of pack-ages received and the number of hours worked by the mailroom employees as a guideto the volume of work available to the designers. Next, I will deal with the conclu-sions to be drawn from comparing the reductions in hours put into effect by theRespondent after the Union's request for recognition among the designers on the onehand, and the production employees on the other.The flow of work at the Respondent's plant is as follows: All boxes and packagessent to the Respondent by dentists are received in the mailroom and unpacked bythe mailroom employees.Each item in the.box, including any model enclosed andall papers, are stamped with a number and a record of the numbers used is kept in anotebook which is called the mailbook.The model and the papers are placed upona tray for transfer to the office for the preparation of the design by the designers.After the design has been prepared, the design is sent to the production department forconstruction.After the actual construction of an appliance, it is returned to themailroom for wrapping and mailing.Some of the packages received in the mailroom may merely contain requests forestimates which may or may not result in actual construction work at some laterdate. In such cases the design, the model, and the prescription are sent to the estimateshelf in the mailroom to await an order for construction.Eighty-five percent of theestimates prepared ultimately result in an order for construction. In the majorityof the cases orders are received back for the construction of an appliance within afew days from the submission of the estimate.However, the time lag between the sub-mission of an estimate and the receipt of an order for construction may amount to6 months or even more.Other packages received in the mailroom may merely contain orders for repairwork which involve work for production employees but no work for the designers.Also, some of the boxes may contain orders for a standard appliance on which nodesign is required.Tolman Crafton, a production employee and a witness for theGeneral Counsel, estimated that 30 to 35 percent of his work was on construction forwhich no design was required.Other packages may be sent to the Respondent inthemistaken belief that it performs dental laboratory work, such as bridgework.These packages have to be returned and result in work for the mailroom employeesonly.In addition to these factors which indicate the lack of any close relationship betweenthe volume of packages received in the mailroom and the number of hours workedby the mailroom employees on the one hand, and volume of work available to thedesigners on the other, there is the matter of the time lag between the receipt in themailroom of a package containing a request for an estimate and the subsequentreceipt of an order for actual construction, which is indicated above varies from afew days to up to 6 months.Finally, Leonard Ruzicka testified that he had attempted to ascertain whether therewas any definite relationship between the level of work in the mailroom, as shownby the numbers in the mailbook, and the number of incoming orders for work to be ORDONT ORTHODONTIC LABORATORIES, INC.59done, and that he had concluded that there was no consistent relationship betweenthe number of incoming packages and the amount of work becoming immediatelyavailable for the Respondent's design and production employees.Upon all of the facts of the case I conclude that the relationship between the num-ber of packages received in the mailroom and the number of hours worked by themailroom employees is not sufficiently close to those worked by the designers to war-rant assuming that a constant relationship or ratio exists between the level of workin the mailroom and the level of work of the designers. Consequently, I do not deemit significant that the level of work in the mailroom remained fairly constant in theperiod following the Union's request for recognition, while the level or volume ofwork of the designers dropped appreciably.6Coming now to the question of comparing the hours worked by the designers andthose worked by the production employees.While the work of the designers doesnot flow directly from the designers to the production employees in every case andwhile the production employees perform some work on appliances which the design-ers have had nothing to do with, a substantial proportion of the designers' work ulti-mately results in work for the production employees.Hence, it is not unreasonableto compare the hours worked by the designers with the hours worked by the produc-tion employees and to draw whatever inference logically flows from a disproportionatechange in the hours worked by either group of employees.However, as shown below,the extent of any reduction in the designers' hours in comparison with the reductionin the hours of the production employees varies depending upon the period chosen forcomparison purposes.The Respondent, in Exhibit C to his brief, chooses the period commencing onAugust 28, 1964, the day on which the Respondent received the Union's letter request-ing recognition, and ending on October 24, 1964, the end of the payroll week in whichthe temporary layoffs of the designers ended.Comparing the number of hoursworked by designers during this 8-week period in 1964 with the comparable periodin 1963, the Respondent concludes that designer hours were down but .37 of 1 per-cent in 1964 as compared with the corresponding period in 1963.7 In Exhibit D toitsbrief, the Respondent compares the number of hours worked by productionemployees in the same 8-week period in 1964 and 1963. This analysis shows thatthe hours of the production employees were down in 1964 as much as 6.8 percentbelow those in the same 1963 period. From this the Respondent argues that one ofthe basic premises underlying the General Counsel's case regarding the designers-namely, that the hours of the designers were reduced disproportionately to those of theproduction employees-is refuted by the facts of the case and that, therefore, theGeneral Counsel's whole argument should be rejected.The picture, however, is somewhat different if the period is extended for 3 moreweeks, using the 11-week period beginning August 28 for comparison purposes,instead of the 8-week period chosen by the Respondent.Using this period, designerhours in 1964 (1548.25) were down 9.0 percent below those in the same 11-week6While the actual number of hours put in by mailroom employees in the 11-week periodafter the Union's request for recognition shows a gain of 6.9 percent over the hoursworked in the corresponding period in the preceding year(2235.38-2080.85= 154.53:=6.9)2235.382235.38this gain is more than accounted for by the hours put in by Velma Brumit during herfirstmonth on this job while she was being trained by Frances McDonald to take overMcDonald's old job in the mailroom.During this month, which ended on October 26,1964,when McDonald transferred to the production department, there was one extraemployee in the mailroom and Brumit worked 174.42 hours during this period (GeneralCounsel's Exhibit No. 77 and Respondent's Exhibit No. 64). Subtracting the numberof hours which were duplicated by Brumit from the total number of hours worked bythe mailroom employees in the 11-week period (2235.38), the remaining hours put in bythe mailroom employees (2060.96) show a drop of almost 1 percent from the number ofhours worked in the corresponding period in the preceding year(2080.85-2060.96= 19.89=.9)2080.852080.857 The General Counsel and the Respondent in their briefs both treat the changes in thelevels of work in the various departments in comparison with the levels during thecorresponding period in the preceding year in an effort to show the comparative deviationfrom a normal level.This appears to be a reasonable approach and I will adhere to itthroughout my discussion of this point. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod in 1963(1702.83).8With respect to the hours of production employees inthese same 11-week periods in 1963 and 1964, the record shows that 1964 produc-tion hours(6669.70)were down 7.8 percent below the 1963 hours(7235.85).9Comparing the reduction in design hours in 1964 below those of 1963 with thereduction in production hours on still another basis,the results are as follows:Utilizing the last 24 weeks worked by design and production employees in 1963and 1964 as the basis for comparison,the record shows that the design hours weredown in 1964 below the 1963 level by 5.7 percent(3786.16-3569.41) 10 and theproduction hours down in 1964 by 4.0 percent(15669.83-15055.70).11The question remains as to what period should be chosen by which to gauge theextent of the drop in the hours of the designers as compared with the reduction inthe hours of the production employees.In view of the fact that the General Counselcontends that the layoffs of the designers were effected by the Respondent in retalia-tion for the employees'choosing the Union to represent them, of which the Respond-ent first became aware on August 28, 1964, and which was confirmed when the Unionwon the election on September 25, it seems reasonable to conclude that the test periodshould commence on August 28, 1964, and should continue a few weeks after theUnion won the election.The 11-week period mentioned above starting on August 28,1964, and ending on November 12, 1964, appears to present a sensible solution tothe problem.This period includes the last of the temporary layoffs relied upon bythe General Counsel as being discriminatory and it also includes the weeks of maxi-mum reduction in the designers'hours in the period from August 28 until close to theend of the year. In this period,as found above,the designers hours were down in1964 below the 1963 level by 9.0 percent as compared with a 7.8 percent reductionin the hours of the production employees.These figures show that the hours of thedesigners were down in 1964 from the 1963 level only 1.2 percent more than those ofthe production employees.Such an insignificant disparity scarcely seems to warrantthe inference that the Respondent was deliberately withholding work from thedesigners.The Respondent asserts that the reason that the hours of the designers were cur-tailed was that it simply did not have work available for them to do.The Respondentpoints out that it has not yet rehired anyone to replace designer Drew Rose, who hadquit on October 20, and that it had gotten along with just one designer and twodesigner-trainees since that time.Lawrence testified that after hearing from Boesabout Peebles' complaints about working conditions he concluded that Peebles wasabout to quit and decided to hire trainees in an effort to have an adequate replacement.However, after Peebles acted as an observer for the Union in the.election, Lawrencedecided,so he testified,that Peebles was going to remain and this left him overstaffedin the design department;consequently he laid off Wittich.Where there still was notenough design work after the layoff of Wittich, it became necessary to lay off Longand Bennett temporarily for short periods.Leonard Ruzicka testified that he hadnot had any design work done by others and the General Counsel offered no evidenceas to the identity of the persons to whom he claimed design work was being diverted.Under all the circumstances,including the fact as compared with 1963, that thehours worked in the design department in 1964 dropped only an insignificant per-centage more than the hours worked in the production department and the furtherfact that the record is barren of any evidence of expressions by the Respondent'sagents of hostility toward the Union, I conclude that the General Counsel has fallenfar short of sustaining his burden of proof with respect to the allegations of discrimina-tion against the designers in violation of Section 8(a) (3) of the Act.These allega-tions of the complaint as amended are hereby dismissed.3.Thelayoffs of the office employeesThe Respondent admits that part-time office employees Maureen Fitzsimmons andJudy Semmler were laid off indefinitely on September 29, 1964; that full-time employeee 1702.83-1548.25154.58 =9.0.1702.831702.837235.85-6669.76566.157235.857235.8561.8.IU3786.16-3569.41216.75 -5.7.3786.163786.16i^ 15669.83-15055.70614.1316669.8315669.8364.0. ORDONT ORTHODONTIC LABORATORIES, INC.61Diane Senseney was laid- off on October 9, 28, and 29 and November 6; and that-.full-time employee Janet McCrain was laid off on October 9, 29, and 30. The record:shows that Diane Bender was laid off on one, undisclosed day in October.Each.employee was told when she was laid off that the reason was lack of work.The office employees perform the usual bookkeeping, payroll, billing, and corres-pondence functions for the Respondent.They also do the billing work for LeonardRuzicka's other companies, and the bookkeeping and payroll work for Bussey. Inaddition, they.also handle,on anirregular basis, the work involvedin sending outlarge advertisingmailings, notonly for the Respondent but also for Leonard's othercompanies.As indicated above, the General Counsel contends that the office employees werelaid off commencingon September 29 because they chose the Union to represent themin the election which was held on September 25. The Respondentdefends its actionon the grounds that office work was slack. The General Counsel rejoins that work wasslack because Leonard deliberately discontinued some of the advertisingcampaignswhich furnished additional work for the office employees.The record does showthat there were fewer mailings of advertising materials in the last half of 1964 thanthere were in the last half of 1963.However, in my opinion, the recorddoes notshow that Leonard artificially created a lack of work for the purpose of discriminat-ing against the office employees as the General Counsel contends. In 1963, just 1year before the first of the layoffs here complained of, the number of hours workedby office employees dropped noticeably and did not again pick up until the end ofthe year.This was long before the advent of the Union. Exhibit A to the GeneralCounsel's brief shows that there were considerable fluctuations from season to sea-son inboth the numbers of hours worked by office employees and the numbers ofsuch employees.The drop in the demand for the services of office employees whichoccurred in 1964, was solved by the temporary layoffs of Fitzsimmons and Semmler,part-time employees who worked a few hours each day after high school. Semmlerhad been hired in June 1964 and Fitzsimmons the middle of August 1964. Fitzsim-mons could not type and served as a file clerk exclusively.After working less than2 weeks Fitzsimmons was laid off. She was told that the reason was a lack of workand that she would be recalled when work became available. This occurred before theRespondent had any knowledge that the Union was attempting to organize any of itsemployees, and the fact that she was laid off at this time indicates that layoffs ofoffice employees was not anunusualway for the Respondent to solve an overstaffingproblem with respect to the office employees.The Respondent explains that there was less work for office employees in the secondhalf of 1964 in part on the ground there werelessmailingsof advertisingmaterialsto be handled, which was extra work which took part of the time of the office employ-ees.Secretary Boes testified that the mailing of letters for Bussey Machine Company,one of Leonard's other businesses, was discontinued in March 1964 because Leon-ard was dissatisfied with the results of the directmail formof advertising and thatultimately Bussey hireda salesmanto contact customers. In addition, the Respondentasserts that after its new Addressograph machine was installed in July 1963 a gooddeal of extra time was required of the office help going over the Addressograph platescorrectingnames andaddresses and remaking the plates.Once this work was finallydone, it did not have to be repeated.Another factor calling for less office help in1964 was the fact that the employees were experienced and had becomeskilled inthe use of the Addressograph machine, whichwas used inmany of theRespondent'sroutine office operations, such as the preparation of invoices and monthlystatements.Aside from the fact that Leonard did not have the office employees handle as manyadvertisingmailings inthe second half of 1964 as had been taken care of previously,there is no other evidence tending to indicate that Leonard was artificiallycreating ascarcity of work for office employees in order to be in a position to retaliateagainst.the office employees for affiliating with the Union.This evidence, in my opinion,does not establish any discriminatory purpose in effecting the layoff of the officeemployees.While the General Counsel reliesuponthe allegedlymore onerousworking conditions imposed by Lawrence upon the designersas establishing theRespondent's hostility to the Union, I have found that it was not reasonableto inferunion animus fromLawrence's conductin this regard.As pointed out hereinabove,the record in this case is barren of evidence of the types of manifestationsof unionhostility usually encounteredin unfairlabor practice cases.Under all the circum-stancesI find that the General Counsel hasnot sustainedhis burden of proof withrespect to this aspect of the case.The Section 8(a)(3) allegations of the com-plaint, as amended,based upon the temporary layoffs of office employees, are herebydismissed. 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDE. The Respondent's alleged violations of Section 8(a)(5) of the Act1.The Union'smajority status in the appropriate unitRespondent'sanswer admits,that all"office clerical employees"constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act, and that "on or about August 27, 1964, a majority of the employeesin the unit hereinabove described...designated or selected the Union as their repre-sentative for the purpose of collective bargaining with Respondent."It is concededby all parties hereto that the Respondent's designers who work in the office under.Lawrence's direct supervision are included in the aforesaid appropriate unit.2.TheRespondent's unilateral institution of more onerous working conditionsThe complaint as amended alleges in effect that Lawrence's institution of "new and-onerous conditions of work" for the designers without affording the Union an oppor-tunity to discuss with the Respondent its decision to take such action constituted uni-lateral changes in working hours,terms, and conditions of employment in violation,of Section 8(a)(5) of the Act.These alleged changes include the discontinuance ofovertime work,the placing of restrictions on the movements of designers,strictenforcement of no-talking rule, and the withdrawal of training responsibilities fromthe designers.Regarding the discontinuance of the designers' overtime work, the record clearlyshows that this occurred several weeks before the Union requested recognition, let.alone its acquisition of majority status.,Obviously the Respondent was under no,obligation at this time to notify the Union of its intentions and to discuss the matterof overtime with "it..With respect to the remainder of the changes: as* to which the General Counselcontends there was a duty on the part of the Respondent to.notify the Union in advanceand bargain collectively before putting such changes into effect, I find, as indicatedabove, that these.changes related to matters within the realm of management and thatthey did not relate to terms and conditions of employment. Such changes were withinthe scope of Lawrence's authority to decide how the work of his subordinates was tobe performed and to insist upon compliance with his strict standards of performance.Little Rock Downtowner, Inc.,148 NLRB717; Bruns Garage, Inc.,148 NLRB 363.Hence these matters were outside the area of mandatory bargaining and the Respond-ent's failure to notify the Union before making these changes,therefore,did not vio-late Section8(a) (5) of the Act.3.TheRespondent's unilateral action regarding the layoffsThe final allegation of the complaint,as amended,to be considered is the allega-tion that the discharge of Eyler, and the layoff of various other employees in Sep-tember, October, and November, 1964, without giving the Union an opportunity todiscuss these personnel actions in advance, constituted unilateral changes in termsand conditions of employmentin violation of Section 8(a) (5) of the Act.This andthe Respondent's unilateral institution of more onerous working conditions are theonly respects in which the General Counsel contends that the Respondent has violatedSection 8(a)(5) of the Act. There is no claim made that the Respondent is not inall other respects fully observing its collective-bargaining obligations under the Act.The failure to give advance notice of the impending layoffs involves, in addition toEyler, whose discharge I have found was not in violation of the Act, the indefinitelayoffs of designer Wittich and part-time office employees Fitzsimmons and Semmler,and the short-term layoffs of designers Bennett and Long and office employees Ben-der, Senseney, and McCrain.The latter three office employees were off work a dayor two at atime inOctober and November for a total of 8 days altogether.DesignersBennett and. Long were laid off for short periods six times in September and October1964.The longest period of consecutive layoff for either designer was 4 days.On October 20, 1964, Robert R. Babcock, the business representative of the Union,visited the plant and took up with Leonard the matter of the layoffs of the designers.At that time Wittich had been laid off for 3 weeks and Bennett and Long had beenlaid off for almost a week. Leonard explained that the Respondent simply did nothave the work for the designers.Babcock countered with the assertion that theRespondent was giving the designers'work to someone else. Leonard suggested toBabcock that he talk with the designers in Lawrence's office and ascertain for himselfhow much.work had been available recently. ORDONT ORTHODONTIC LABORATORIES, INC.63Babcock then asserted that the Respondent was laying off office and design employ-ees and at the same time was hiring mailroom and production employees and wasworking them overtime. Leonard explained that the Respondent was not hiring pro-duction employees other than to replace a production employee who had left. Leonardadded that to furnish a replacement, he had transferred one of the mailroom employ-ees to the production department, and to replace the transferee, had hired a newemployee for the mailroom.Leonard further explained that one reason that theproduction employees were working while work was slack for the designers was thatthe production employees were working on newly received orders for appliances, thedesigns for which had been previously prepared by the designers in response to arequest for an estimate.Leonard pointed out that, in view of the time lag between thesubmission of an estimate and the receipt back of an order for construction, the pro-been submitted weeks or months earlier.Leonard then showed Babcock the estimateshelf and commented that, unlike many businesses, a high percentage of his estimates,85 percent, ultimately resulted in orders for construction.After discussing the situation of the designers, Leonard turned the discussion tothe office employees.He mentioned the number of letters which the Respondenthas previously had run off on the automatic typewriters which were no longer beingdone.Leonard showed Babcock the Addressograph system. The discussion abruptlyended when Secretary Boes came up and informed Leonard that Drew Rose, theRespondent'smost experienced designer, had suddenly quit.Both Babcock andLeonard turned their attention to this unexpected development.Subsequently, Babcock had telephone discussions with attorneys representing theRespondent concerning further impending layoffs of office employees.On Novem-ber 20, one of the Respondent's attorneys sent Babcock a letter in which he explainedthat a further layoff of office employees might be necessary and that McCrain andSenseney, the two junior office employees, were the ones who would be laid off inthe event such action became necessary.According to the Respondent's payroll rec-ords,McCrain and Senseney were actually laid off for 1 week in December 1964.This was the only occasion on which the Respondent actually consulted with theUnion in the advance of a layoff.The General Counsel, relying on the Board's decision inSouthern Coach & BodyCo., 141 NLRB 80, set aside 336 F. 2d 214 (C.A. 5), contends that the Respondent'sfailure to notify the Union about the impending layoffs to Wittich and the others soas to give the Union the opportunity to discuss with it the methods of selecting theemployees to be laid off constituted a unilateral change of working conditions inviolation of Section 8(a)(5) of the Act. InSouthern Coach & Body Co., supra,81-82, the Board stated as follows:The principle is well established that layoffs and recalls of employees comewithin the term "working conditions" and are, therefore, mandatory subjectsfor bargaining.Although the privilege of deciding that an economic layoff isrequired belongs to the employer, absent an emergency or other reasonableexplanation, it is the employer's duty at least to notify and discuss with theemployees' lawful representative the methods of selecting employees to be laidoff before the event takes place.At first blushSouthern Coachappears to be controlling and requires a finding thatthe Respondent violated Section 8(a)(5) of the Act by failing to notify the Union ofthe forthcoming layoffs and to give the Union an opportunity to discuss them, if itso desired.However, upon reviewing the developing law regarding this area, andconsidering it in the light of the recent trend of Board decisions, I do not believe thatpresent Board law calls for a finding that the Respondent's conduct violated Section8(a)(5) of the Act.The question of the employer's responsibility under Section 8(a)(5) of the Actto notify the bargaining agent of his employees in advance of a layoff has arisen onlycomparatively recently. It was not until 1962, when the Board decided theTown andCountryandFibreboardcases,12 which involved the question of an employer's obli-gation under Section 8(a)(5) of the Act to notify in advance and discuss with thebargaining agent of his employees his decision to subcontract the work of certainisTown & Country Manufacturing Company,Inc., et at.,136 NLRB 1022,enfd. 316 F. 2d846 (C.A. 5),andEast Bay Union,ofMachinists,Local 1304, United Steelworkers ofAmerica, et at. (Fibreboard Paper Products Corporation),138 NLRB 550,enfd. 322 F.2d 411(C.A.D.C.),affd. 379 U.S. 203. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments, that attention became focused on the question of an employer's obliga-tion to notify in advance and.discuss with the statutory representative of his employ-ees impending layoffs of employees for lack of work.Before theTown & CountryandFibreboarddecisions it was rarely contended byeither unions or the General Counsel that an employer was obligated to notify thestatutory bargaining representative of his employees in advance each time he decidedthat a single employee had to be laid off for lack of work. The reason for this, Ibelieve, may have been that the parties adopted a practical approach to the bargainingprocess.In the normal running of his business an employer has numerous decisionsto be made each day, and to enlarge the area of compulsory bargaining in advanceabout every single layoff for lack of work would burden the employer in the manage-ment of his business in a manner disproportionate to the gain to the representedemployees.In many cases it is very difficult to reach the bargaining agent at thecrucial time. In some cases, where the employer himself has little or no advancenotice that a layoff is going to be required, it is impossible for the employer to bar-gain with the union in advance about the selection of employees for layoff.Forthese, or for whatever reasons, historically the persons most directly concerned-employers, employees, and their bargaining representatives-have avoided a construc-tion of Section 8(a)(5) of the Act which would require an employer, each timeeconomic conditions require him to lay off a single employee, to notify the bargain-ing agent in advance.This has been true, despite the fact that a layoff involves achange in a term or condition of employment and hence is technically within thesphere of mandatory bargaining.I subscribe to this interpretation of Section 8(a)(5) of the Act.The collective-bargaining process functions more effectively, in my opinion, when it concerns itselfwith the overall problems of employer-employee relations.The details and theminutiae of employer-employee relations which arise every day in the operation of a'business can best be handled under the scheme established in the collective-bargainingcontract, without having recourse to the Board available each time a union disagreeswith an employer's decision regarding such a matter.The fact that the persons most directly concerned, and apparently also the Board,13have not over the years construed the Act as requiring advance notification to thebargaining agent in the case of a layoff of a single employee is not without signifi-cance. It would appear that the problem is one of determining where the line shouldbe drawn.Certainly, the layoff of all or most of the employees in one of theRespondent's departments, or the indefinite layoff of a substantial percentage of itswork force would be a bargainable matter and the failure to notify the Union inadvance about such a layoff would be a breach of the Respondent's collective-bargaining obligations. In theSouthern Coachcase cited by the General Counsel theextent of the layoffs there involved are not too clear, the Trial Examiner reciting"that the Respondent continued to lay off and recall employees at will."However,inAztec Ceramics Company, a division of The Texstar Corporation,138 NLRB 1178,cited by the Board as authority for the principle followed inSouthern Coach,involveda reduction in the work force of "one-third or more."In this case, the layoffs were not nearly of such magnitude.Only I of the Respond-ent's 5 designers,Wittich, and 2 of the Respondent's 11-person office force, part-timeemployees Fitzsimmons and Semmler, were laid off indefinitely.Thereafter, all ofthe layoffs were of short duration, a week at the most.Designers Bennett and Longwere off about a week each on two occasions, and, in addition, were laid off sporad-ically for a day or two on several other occasions, as were office employees Bender,Senseney, and McCrain. In each case the employees laid off were the employees withthe least seniority in the department.Regarding these short-term temporary layoffs, I conclude, for the reasons aboveindicated, that it would not effectuate the policies of the Act to require the Respond-ent to notify the Union in advance each time such a layoff for lack of work becamenecessary.Whether Section 8(a)(5) of the Act should be construed as imposing13 I have been unable to find any decision of the Board holding, on the bare fact thatthe employer has laid off for lack of work a single employee without advance notificationto the bargaining agent of his employees, that the employer has violated his collective-bargaining obligations under Section 8(a) (5) of the Act.The recent decision of theBoard inThe Great Atlantic & Pacific Tea Co., Inc.,150 NLRB 1222, discloses the Board'sunwillingness to find a violation of Section 8(a) (5) of the Act on the bare fact of alayoff without prior notice to the bargaining agent. See footnote 1,supra.See alsocases cited infootnote 16,infra. ORDONT ORTHODONTIC LABORATORIES, INC.65upon the Respondent the obligation to notify the Union in advance about the forth-coming indefinite layoffs of designer Wittich, and part-time office employees Fitzsim-mons and Semmler presents a more difficult question.14In considering this question it should be borne in mind that this case presents anexceptional situation, one in which economic layoffs became necessary only a fewdays after the Union won the election and before a bargaining relationship had hada chance to become established.Normally the parties will have worked out in thebargaining negotiations a procedure for handling such matters as economic layoffs.Not infrequently unions will propose contract provisions giving the employer the soleresponsibility over the making of layoffs, provided the employer follows certain pre-scribed standards and the Union has some recourse in the event the employer failsto follow such standards.15Aside from the timing of the layoffs, the situation in this case is exceptional in otherrespects.Wholly lacking in this case is evidence of the usual overt expressions ofemployer hostility to unions which are so frequently encountered in unfair laborpractice cases.The only unfair labor practice thus far found herein is the Respond-ent's grant, a few days before the election in the office unit, of wage increases to theproduction and mailroom employees.After the Union won the election the Respond-ent granted itde factorecognition, discussed the layoffs in detail with the union rep-resentative when requested to do so, and, finally, when further layoffs became neces-sary, did notify the Union in advance and discussed with it the employees to beselected for layoff.Recent decisions of the Board indicate that the Board, in considering allegations ofviolations of Section 8(a) (5) of the Act based upon unilateral changes in terms andconditions of employment, is proceeding cautiously so as not to impose upon employ-ers an inflexible obligation to notify the bargaining agent in advance about everychange of working conditions. It considers all of the surrounding circumstances,including whether the employer subsequently refused to discuss the Union's protestagainst the change and whether the employer in other respects is attempting to avoidhis bargaining obligations under the Act.The Great Atlantic & Pacific Tea Co., Inc.,150 NLRB 1222, footnote1;The Celotex Corporation,146 NLRB 48 (cf. I R). SeealsoCouncil Manufacturing Corp.,151NLRB 298, in which the Board, contraryto the Trial Examiner who found the violation, declined to pass upon the questionwhether unilateral changes in working conditions violated Section 8(a)(5) of theAct, in addition to Section 8(a)(3) and (1), which violations were admitted.TheBoard predicated its refusal to pass upon this question upon its other unfair laborpractice findings and "the limited nature of the alleged violation of Section 8(a) (5)"(see footnote 1).16Under all the circumstances of the case I conclude that the Respondent should notbe held to have violated Section 8(a) (5) of the Act by reason of its failure to notifythe Union before laying off Wittich, Fitzsimmons, and Semmler indefinitely for lackof work.To sum up, the layoffs became necessary just 4 days after the Union wonthe election and before any certification was issued by the Regional Director.Bar-gaining relations had not yet had an opportunity to become established. - Only acomparative handful of employees were laid off altogether and only three indefi-nitely.The remaining layoffs were of very short duration. - Seniority was strictlyobserved in selecting all of the employees for layoff.When the Union protested the14Eyler, having been discharged for cause, as I have in effect found,the Respondentwas under no obligation to notify the Union and discuss this matter with it, as the makingof such a decision was wholly the prerogative of management.ss See It. L.White,et at. d/b/a White's Uvalde Mines v. N.L.R.B.,255 F. 2d 564(C.A. 5),which was cited with apparent approval inN.L.R.B. v. Benue Katz, etc., d/b/a Williams-burg Steel ProductsCo., 369 U.S. 736, 747, footnote 14. In theWhitecase, in whichthe court held that the employer's unilateral action did not violate Section 8(a) (5) ofthe Act, the court deemed it significant that the unilateral action was taken "before thebargainingsessionscommenced" (255 F. 2d at 565).10The Board has shown a similar hesitation about finding violative of Section 8(a) (5)of the Act employers' unilateral action in contracting out certain of their functions. Seethe following decisions in which the Board held under the circumstances of those casesthat itsFibreboarddecision was inapplicable and held that the employers' action in sub-contracting operations was not violative of Section 8(a) (5) of the Act.KennecottCopper Corporation (Chino Mines Division),148 NLRB 1653;Shell Oil Company,149NLRB 305;GeneralMotors Corporation,etc., ,149NLRB 396;Westinghouse ElectricCorporation (Mansfield Plant),150 NLRB 1574;The Fafnir Bearing Company,151 NLRB332;General Tube Company,151 NLRB 850. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoffs, the Respondent explained them to the Union at length, and when further lay-offs became necessary, the Respondent discussed with the Union in advance the selec-tion of the employees to be laid off.No claim is made that the Respondent is notfulfilling its bargaining obligations under Section 8(a)(5) of the Act in all otherrespects.Finally, the record is barren of the usual open manifestations of employerhostility to unions so often found in these cases.To hold in these circumstances thatthe Respondent's failure to consult the Union in advance about these layoffs to be aviolation of Section 8(a) (5) of the Act, in my opinion, would tend to frustrate ratherthan to further the effectuation of the policies of the Act.Accordingly, I concludethat the Respondent has not violated Section 8(a)(5) of the Act by its unilateralaction regarding the layoffs.The allegations of the complaint as amended basedupon such conduct are hereby dismissed.IV.THE REMEDYHaving found that the Respondent violated Section 8 (a) (1) of the Act bygrantinga wage increase to some of its employees, my Recommended Order will direct thatthe Respondent cease and desist from such action and from any like or relatedconduct.CONCLUSIONS OF LAW1.By granting wage increases to its mailroom and production employees just 3days before the election among its office employees and at a time when the Union wasseeking. to organize its mailroom and production employees, the Respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rights.guaranteed in Section 7 of the Act, in violation of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record,and pursuantto Section 10(c) of the National Labor Relations Act, as amended, I recommend thatthe Respondent, Ordont Orthodontic Laboratories, Inc., St. Louis, Missouri, its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Granting employees wage increases under such circumstances as will inter-fere with, restrain, or coerce its employees in the exercise of the rights guaranteed inSection 7 of the Act; provided, however, that nothing herein contained shall be con-strued'as requiring the Respondent to revoke any wage increase which it has hereto-fore granted.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the right of self-organization, to form labor organiza-tions, to join or assist Office Employees International Union, Local No. 13, AFL-CIO, or any'other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its place of business in St. Louis, Missouri, copies of the attachednotice marked "Appendix." 17Copies of said notice, to be furnished by the RegionalDirector for Region 14, shall, after having been duly, signed by the Respondent's rep-resentative, be posted immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are-not altered, defaced, or covered byany other material.17 In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision andOrder." LOCAL 868, INT'L BROTHERHOOD OF TEAMSTERS67(b)Notify the Regional Director for Region 14, in writing, within 20 days fromthe receipt of this Decision, what steps it has taken to comply herewith.lsis In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"NotifysaidRegional Director, in writing, within 10 claysfrom the date of this Order,whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT grant employees wage increases under such circumstances aswill interfere with, restrain, or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the Act.However, we are not required by saidRecommended Order to revoke any wage increases which we have heretoforeestablishedWE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations, to join or assist Office Employees International Union, Local No.13,AFL-C10, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.All our employees are free to become or remain, or refrain from becoming oriemaining, members of a labor organization of their own choosing.ORDONT ORTHODONTIC LABORATORIES, INC,Employer.Dated-------------------By-------------------------------------------(Representative).(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 4459 Fed-eral Building, 1520 Market Street, St. Louis, Missouri, Telephone No. Main 2-4142.Local 868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[Mercer Storage Com-pany, Inc.]andMid-County Buick, Inc.Case No. 2-CC-974.(f ornaerly 29-CC-27).December 16, 1965DECISION AND ORDEROn September 24, 1965, Trial Examiner Frederick U. Reel issuedhis decision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Thereafter, theRespondent filed limited exceptions and a brief in support thereof,to which the General Counsel filed an answering brief. The GeneralCounsel also filed exceptions and a supporting brief.156 NLRB No. 17.217-919-66-vol. 156-6